PER CURIAM.
The appellant, Joan Riley, was im-pleaded as a defendant for proceedings supplementary brought by the appellee, Crossings Community Church, Inc. (“Crossings”), under section 56.29, Florida Statutes (2002). She appeals a summary judgment rendered in favor of Crossings for money damages and attorneys’ fees. We find no error in the rendition of the summary judgment and in that respect we affirm. We conclude, however, that Crossings was not entitled to an award of attorneys’ fees against Ms. Riley.
Section 56.29 grants no authority for the recovery of attorneys’ fees against a party who has been implead into proceedings supplementary. See Gaedeke Holdings, Ltd. v. Mortgage Consultants, Inc., 877 So.2d 824 (Fla. 4th DCA 2004); Dusoe v. Securis Int’l, Inc., 672 So.2d 89 (Fla. 1st DCA 1996); Rosenfeld v. TPI Int’l Airways, 630 So.2d 1167 (Fla. 4th DCA 1993), review denied, 640 So.2d 1107 (Fla.1994). Accordingly, we reverse the award of attorneys’ fees against Ms. Riley.
AFFIRMED in part, REVERSED in part.
PLEUS, MONACO and TORPY, JJ., concur.